PER CURIAM.
Thompson, pro se, brought an action against Southeastern Toyota and various other defendants, claiming injuries and damages as a result of the burning of his automobile, allegedly due to defective wiring.
The record on appeal is confusing and it is extremely difficult to determine exactly what transpired in the circuit court.
The notice of appeal is from a judgment of the court dated June 13, 1985. This judgment is as follows:
“This matter is being presented to the Court upon the Motion to Dismiss made orally in court by the plaintiff, James L. Thompson, and upon consideration of same, the Court finds that said Motion should be granted. It is therefore,
“ORDERED, ADJUDGED, and DECREED that the Motion to Dismiss heretofore made in this case be, and the same is hereby GRANTED and the case is DISMISSED.
“DONE this the 13th day of June, 1985.”
There is nothing in the record which in the slightest tends to impeach the premise upon which the judgment is founded. Thompson can not now be heard to object to a judgment granting his own motion.
AFFIRMED.
*625TORBERT, C. J., and MADDOX, AL-MON, BEATTY and HOUSTON, JJ., concur.